                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                           3:18-cv-27-RJC-DCK

UNITED STATES OF AMERICA,            )
                                     )
            Plaintiff,               )
                                     )
      v.                             )
                                     )                         ORDER
                                     )
ALBERT J. JACOBS,                    )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on the United States’ (“Plaintiff”)

Motion for Default Judgment and supporting Memorandum and Declaration. (Doc.

Nos. 6–7).

      A default having been entered against Defendant, and Claimants and counsel

for the United States having now requested judgment by default all in accordance

with Rule 55(a) and (b) of the Federal Rules of Civil Procedure; Judgment by default

is rendered in favor of Plaintiff and against Albert J. Jacobs for unpaid federal

income taxes for taxable years 2004, 2005, 2006, and 2008 in the amount of

$155,540.92 as of January 15, 2018, plus interest and penalties pursuant to 28

U.S.C. § 1961(c) and 26 U.S.C. §§ 6621(a)(2) and 6651(a) after that date until the

full amount is paid.

      SO ORDERED.
                                         Signed: December 14, 2018
